Citation Nr: 0124351	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  95-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than January 7, 
1997, for the assignment of a 50 percent rating for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to the assignment of a higher disability 
evaluation for lumbosacral strain, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

C.J., C.C. and Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran has served on active duty from March 18, 1983, to 
September 23, 1983, and from November 21, 1990, to May 21, 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Hearings were held at the RO before a 
hearing officer in August 1994, May 1995 and August 1999.  A 
hearing was also held at the RO before the undersigned member 
of the Board in March 1998.  

As discussed below, this case is again before the Board 
following a February 2001 Order from the United States Court 
of Appeals for Veterans Claims (Court).


FINDINGS OF FACT

1.  On November 30, 1993, the RO received correspondence from 
the veteran regarding a claim for service connection for a 
chronic acquired psychiatric disorder including PTSD.

2.  A May 1994 rating decision granted service connection for 
major depression; that was expanded to include PTSD in a July 
1997 rating decision.

3.  The veteran appealed the initial disability evaluation 
assigned at the initial grant of service connection for major 
depression; the appeal continued following the grant of 
service connection for PTSD and was the subject of the 
Board's decision in November 1998.

4.  A private psychiatric evaluation dated January 7, 1997 
reflects that the veteran had moderate to severe 
manifestations of her chronic acquired psychiatric disorder.

5.  Evidence does not establish that the veteran's 
psychiatric manifestations exceeded the criteria required for 
a 30 percent evaluation before January 7, 1997.

6.  The service-connected lumbosacral strain is manifested 
primarily by complaints of pain and slight limitation of 
motion, without evidence of muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in a 
standing position.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than January 7, 1997, for the award of a 50 percent 
rating for PTSD are not met.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400 and Part 4, Diagnostic Code 9411 
(1996 and 2000).

2.  The criteria for a disability rating in excess of 
10 percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5292, 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2000, the Board denied an effective date earlier 
than January 7, 1997, for the award of a 50 percent rating 
for PTSD and a disability rating in excess of 10 percent for 
lumbosacral strain.  In February 2001, the Court granted a 
joint motion, vacated the Board's decision, and remanded the 
matter due to the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Upon review of the claims folder the Board finds that all 
required notice and development action specified in this new 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
statement of the case and supplemental statement of the case, 
provided to the veteran and her representative, specifically 
satisfy the requirement at 38 U.S.C.A. § 5103 (West Supp. 
2001) and 66 Fed. Reg. 45630 (August 29, 2001)(to be codified 
at 38 C.F.R. § 3.159(b)) that VA notify the veteran and her 
representative of the evidence necessary to substantiate her 
claims, specifically, the need for competent evidence 
reflecting increased disability.  Additionally the Board 
finds that the duties to assist provided under 38 U.S.C.A. 
§ 5103(a)(West Supp. 2001) and the implementing regulations 
have been fulfilled and that all evidence and records 
identified by the veteran as plausibly relevant to her 
pending claim have been collected for review. 

The RO advised the veteran of the evidence necessary to 
complete her claim.  There does not appear to be any 
pertinent evidence regarding her claims that is not of record 
or requested by the RO.  The RO provided VA forms regarding 
authorization for gathering private medical records.  The 
Board notes that the veteran refers to treatment from her 
physician, Dr. Eishenach.  Although it appears that the RO 
did not specifically request records from Dr. Eishenach, the 
veteran has provided statements from this physician 
concerning treatment.  Consequently, the Board sees no 
prejudice to the veteran in considering the issue of 
entitlement to the assignment of a higher disability 
evaluation.  The VA has accorded the veteran examinations in 
relation to her claims.  Thus, the Board finds that VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to her claims.  No further assistance 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claims.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp 2001); 66 Fed. Reg. 45631 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

The Board notes that the veteran's representative has not put 
forth any argument regarding the failure of VA to fulfill its 
duties to notify the veteran and to assist the veteran under 
the VCAA, nor has the representative identified any pertinent 
evidence that VA has not obtained, or has not attempted to 
obtain.

The joint motion granted by the Court contains the following 
statement:

As a preliminary matter, the parties note 
that the [Board] mischaracterized 
Appellant's claim for an effective date 
earlier than January 7, 1997, for the 
assignment of a 50% rating for 
posttraumatic stress disorder (PTSD).  
Appellant is effectively claiming a 
higher initial rating, as a July 1997 
rating action expanded his (sic) service-
connected psychiatric disability to 
include PTSD, effective from November 
1993 (the date of the original PTSD 
claim).  The November 1993 claim is still 
open.

This statement does not take into account the Board's 
November 19, 1998 decision that granted an evaluation of 50 
percent, and no greater, for PTSD with major depression.  It 
is true that the Board's November 1998 decision resulted from 
an appeal of the May 1994 rating decision that, inter alia, 
granted service connection for major depression and assigned 
a noncompensable evaluation for that disability, effective 
from November 30, 1993, and that also denied service 
connection for PTSD.  During the appeal, the RO increased the 
evaluation for the service-connected psychiatric disorder to 
10 percent, then to 30 percent, each effective from the date 
of service connection in November 1993, and granted service 
connection for PTSD, rating the disability with the service-
connected major depression.

The Board's November 1998 decision was not appealed and is 
final. A decision of the Board is final unless the Chairman 
orders reconsideration, which, in this case, has not been 
accomplished.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 
38 C.F.R. § 20.1100.  Rather, this appeal arises from the 
December 1998 decision that effectuated the Board's November 
1998 decision.  In this December 1998 rating decision, the RO 
assigned an effective date of January 7, 1997, for the 50 
percent rating.  The veteran was so informed by a letter 
dated December 14, 1998.

On December 22, 1998, the veteran's representative filed a 
notice of disagreement (NOD), specifically identifying the 
issue being appealed as "Earlier effective date for increase 
- PTSD (claim to November, 1993)."

The February 1999 statement of the case (SOC) framed the 
issue on appeal as entitlement to an earlier effective date 
for receipt of increased benefits for PTSD with major 
depression.  The substantive appeal filed by the 
representative later in February 1999 continues to identify 
the issue on appeal as that of entitlement to "an earlier 
effective date for PTSD and major depression", specifically 
citing 38 C.F.R. § 3.155, concerning informal claims, and 
§ 3.400(a), concerning effective dates.  Similarly, at the 
hearing in August 1999, the representative identified the 
issue on appeal as that of entitlement to an earlier 
effective date for the increased rating for PTSD.

Throughout the process leading to the Board's March 2000 
decision that was appealed to the Court, the representative, 
as well as the RO and the Board, consistently characterized 
the issue on appeal as that of entitlement to an earlier 
effective date for the increased evaluation.  It appears 
extremely disingenuous for the representative now, in the 
joint motion, to state that the issue was 
"mischaracterized" by the Board.  Also, the statement that 
"[t]he November 1993 claim is still open" does not explain 
how this could be so, given the finality of the November 1998 
Board decision that considered the ratings assigned from the 
initial May 1994 rating decision, in which service connection 
was granted for major depression, including that assigned in 
the July 1997 rating decision, in which service connection 
was granted for PTSD.  As this statement was characterized in 
the joint motion as a preliminary matter, and as it does not 
affect the stated basis for the remand - the enactment of 
Public Law No. 106-475, the Veterans Claims Assistance Act of 
2000 (Nov. 9, 2000; 114 Stat. 2096) -- the Board will 
continue to characterize this issue as one of entitlement to 
an earlier effective date for the higher disability 
evaluation.

I.  Earlier effective date

VA regulations stipulate that an effective date for the award 
of increased benefits is the "date of receipt of claim or 
date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  The regulations, however, also stipulate that 
an effective date for an increase in disability compensation 
is the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim."  38 C.F.R. § 3.400(o)(2); see 
also 38 U.S.C.A. § 5110(b)(2).

To apply the generally applicable provisions to the instant 
appeal, it is necessary to determine the date of the 
veteran's claim and the date that it became factually 
ascertainable that an increase in her PTSD had occurred.

The date of receipt of the veteran's claim must be first 
determined.  The veteran is asserting that the 50 percent 
rating should be effective from November 30, 1993, which is 
the date of the grant of service connection.  

As noted in Fenderson v. West, 12 Vet. App. 119, 125 (1999):

A disability claim includes "five common 
elements ...[:] status as a veteran, the 
existence of a disability, a connection 
between the veteran's service and the 
disability, the degree of the disability, 
and the effective date of the 
disability." Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998); see also 
Grantham v. Brown, 114 F.3d 1156, 1160 
n.1 (Fed. Cir. 1997) (Archer, C.J., 
concurring).

In Fenderson, the Court drew a "distinction between an 
original rating and a claim for an increased rating", and 
noted that this distinction may be important in matters such 
as identifying the underlying NOD and whether VA has issued 
an SOC or SSOC.  12 Vet. App. at 126.  The Court also noted 
that "at the time of an initial rating 'separate ratings can 
be assigned for separate periods of time based on facts 
found', a practice known as 'staged' ratings".  Id. 
(citations omitted).

In this case, the RO received a claim for service connection 
for PTSD and major depression on November 30, 1993.  Service 
connection for PTSD was denied by the May 1994 rating 
decision.  However, the veteran was granted service 
connection for a psychiatric condition (major depression) in 
the May 1994 rating decision and she perfected a timely 
appeal regarding the assignment of a higher rating.  In 
addition, the RO granted service connection for PTSD, 
effective also from November 30, 1993, in July 1997.  As 
discussed above, the appeal of the May 1994 rating decision 
led to the Board's decision of November 1998. 

Therefore, under Fenderson, the date of claim in this 
instance is November 30, 1993, the date of the claim for 
service connection.  This would be the earliest possible date 
for the assignment of the 50 percent rating.  

The determinative factor, then, for the assignment of the 
effective date for the 50 percent rating, is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred.  This is the same 
whether the case is approached under 38 C.F.R. § 3.400 or 
under the concept of "staged ratings" articulated in 
Fenderson, under the theory that the "initial rating" 
(whether assigned in May 1994 for major depression or July 
1997 for PTSD with major depression) was appealed.  

As the RO set January 7, 1997, as the effective date of the 
50 percent disability evaluation for PTSD, the Board must 
determine whether it was factually ascertainable that there 
was an increase in her PTSD before January 7, 1997.  

Prior to the July 1997 rating decision, the RO had rated the 
service-connected major depression under Diagnostic Code 
9209, which was the diagnostic code for that disability in 
effect prior to the November 7, 1996, revision of the rating 
schedule.  In the July 1997 rating decision, the Diagnostic 
Code used was Diagnostic Code 9411-9434.  Diagnostic Code 
9434 is the revised diagnostic code number for major 
depressive disorder.  Diagnostic Code 9411 was and is the 
diagnostic code for PTSD.  Under the revised rating criteria, 
both disabilities are rated according to the General Rating 
Formula for Mental Disorders.  

Effective November 7, 1996, the criteria for rating 
psychiatric disabilities were revised.  The application of 38 
C.F.R. §§ 4.1, 4.10, assessing the actual functional 
impairment was not affected by this change in the law.  The 
evidence will be applied to the rating criteria that are most 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Under the General Rating Formula for Psychoneurotic Disorders 
in effect prior to November 7, 1996, a 50 percent evaluation 
is assigned when there is considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132 
(prior to November 7, 1996).  

In Hood v. Brown, 4 Vet. App. 301, (1993), the Court stated 
that the term "definite" as utilized in 38 C.F.R. § 4.132 was 
"qualitative" in character, where as the other descriptive 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of satisfying 
the Board's statutory duty to articulate the "reasons and 
bases" for a decision under 38 U.S.C.A. § 7104 (West 1991).  
The Board subsequently requested an opinion from the VA 
Office of the General Counsel.  In a precedent opinion, the 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents the degree of social and industrial 
impairment that is "more than moderate, but less than rather 
large."  O.G.C. Prec. 9-93 (November 9, 1993), 57 Fed. Reg. 
4753 (1994).  The Board is bound by this interpretation of 
the term "definite" as applied to 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (prior to November 7, 1996).  
38 U.S.C.A. § 7104(d)(1) (West 1991).

When evaluating psychiatric disabilities, the examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130 (prior to November 7, 1996).  
This provision is not included in the current regulations, as 
amended in 1996.  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent rating is assigned 
for occupational and social impairment due to mild or 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  

The evidence concerning the veteran's level of disability 
prior to January 1997 consists primarily of her written 
statements and hearing testimony, and reports of private and 
VA treatment and examination, which included psychological 
testing.

The Board finds that the evidence of record does not show 
that the veteran's PTSD with major depression was comparable 
to a 50 percent rating earlier than January 1997.  

The record reflects that in July 1991, the veteran complained 
of stress that was related to her active service in Saudi 
Arabia with Operation Desert Storm and her responsibilities 
upon her return home.  In August 1991, VA outpatient records 
reveal that she continued to report difficulties in adjusting 
to being home and to a new employment position with attendant 
responsibilities in public speaking and public relations.  
The therapist noted that the veteran had developed symptoms 
of major depression, described as sad mood, crying episodes, 
increased anxiety, hypersomnolence, and anhedonia.  

A September 1992 statement by her private treating therapist 
indicates that the veteran sought treatment in December 1991 
for what the therapist described readjustment problems from 
the Persian Gulf experience.  The therapist stated that the 
veteran improved after treatment and discontinued counseling 
for about six months.  The therapist observed that the 
veteran's symptoms had recurred with increased anxiety, 
requiring further treatment, the length of which the 
therapist could not then determine.  

In February 1994, the veteran underwent VA examination.  The 
diagnosis was major depression, single episode, moderate and 
fairly well controlled by medication.  The examiner commented 
that there were not enough symptoms to warrant a diagnosis of 
PTSD.  It was noted that her symptomatology and rapid 
response to antidepressants suggested the presence of major 
depression.

In April 1994, the veteran's private physician reported that 
he provided treatment to the appellant for depression with 
the medication Zoloft.

In June 1995, the veteran underwent VA hospitalization for 
observation and evaluation.  She reported that she 
experienced insomnia, infrequent nightmares, emotional 
variability, hypervigilance, anxiety, alienation, sleep 
disturbance, intrusive thoughts, flashbacks, and 
irritability.  She also described panic attacks. 

VA outpatient medical records from 1991 to 1996 indicate that 
the veteran underwent supportive therapy.  She complained of 
depression, crying spells, intrusive thoughts, difficulty 
concentrating, irritability, numbing, flashbacks; 
difficulties handling stress on the job, in continuing her 
studies, in making decisions, and in setting priorities; and 
increasing anxiety.  She complained of hypervigilance and 
anxiety, isolation, alienation, sleep disturbance, intrusive 
thoughts, flashbacks, irritability, and an urge to fight with 
others-which appear to improve but then to recur.  

The evidence of record covering the applicable appeal period 
does not show that the veteran's symptoms warranted a 50 
percent rating before January 1997.  In considering the new 
criteria, as reported above, at a VA examination in June 
1995, she reported various symptoms including panic attacks; 
however, the examiner determined that the reported frequency 
of attacks did not meet the quantitative criteria for a panic 
disorder.  While the described panic attacks might appear to 
fit the criteria for a 50 percent rating, when considering 
the entire evidence of record, including the described panic 
attacks, her psychiatric manifestations were more consistent 
with a 30 percent rating.  For instance, on the mental status 
examination, she was oriented times four.  Her affect was 
described as dysphoric, mildly intense, constricted and 
related.  Her thought processes were goal directed and there 
was no evidence of a thought disorder.  There were no 
delusions, hallucinations or illusions.  These findings are 
similar to those reported in the February 1994 VA examination 
report.  

In describing her symptoms, at the 1994 and 1995 VA 
examinations, the veteran did not indicate problems involving 
routine behavior, self-care, or conversation.  Her 
conversation was normal -- not circumstantial, 
circumlocutory, stereotyped, illogical, obscure, or 
irrelevant.  At the February 1994 VA examination, she was 
casually groomed and conversed easily.  There was no anxiety 
or dysphoria.  The veteran's thought processes were 
considered logical and there was no loose associations or 
confusion.  She was oriented times three and her memory was 
not impaired.  As noted at the June 1995 examination, she was 
described as alert, cooperative and she had good eye contact.  

Her judgment had not been described as impaired.  VA 
outpatient records dated between 1994 and 1996 reflect that 
her judgment and insight were intact.  In early 1995, VA 
records show that she had returned to school and that she 
expressed improvement in her life, at her job, and in school.  
In March 1995, her therapist observed that the veteran showed 
insight in deducing a pattern to her episodes of desiring to 
fight with others, that she feels this way when she feels 
threatened.  The veteran reported that understanding this 
helped her to stop, analyze her anger, and then to respond 
assertively and professionally.  

At the VA examinations, her abstract thinking and 
concentration were adequate.  Further, it has not been 
reported that she neglected her personal appearance or 
hygiene at either of the examinations.  She appeared to be 
able to function independently, appropriately, and 
effectively.  She was frequently described as well dressed 
and cooperative throughout her interviews at VA examinations.  
She was well oriented, rather than disoriented.  There were 
no reported obsessional rituals.

The record shows that she had some impairment in social 
relationships.  In her August 1994 testimony and in her 
written statements, the veteran reported that her depression 
adversely affected her relationships with others and her 
ability to function in her job.  Further, it impaired her 
ability to complete her program of study.  A co-worker also 
offered testimony in 1994.  She indicated that the veteran's 
behavior at work had changed following her return from active 
service, and that her work performance suffered drastically 
as a result.  Lay statements include those of the veteran's 
mother, brother, friends, and a co-worker.  These statements 
show that the veteran had become withdrawn and moody; would 
not speak to people for periods of time; became depressed for 
extended periods of time; was neither as outgoing nor as 
active as she once was; and exhibited anxiety and fatigue.  
They also indicate that her productivity and performance at 
work had changed and that she was unable to continue her 
internship program at school because of stress.  A leave 
statement showed that the veteran used 368 hours of leave-
105 hours of that being sick leave time-during the period 
between her return from active duty and July 1994.

The veteran and her witness testified in May 1995 that the 
veteran's psychiatric disorder had disrupted her graduate 
school attendance, her job performance, and her social 
relationships-particularly her relationship with her son.  

As noted above, VA outpatient records dated between 1991 and 
1996 show that the veteran was receiving VA supportive 
therapy.  Although there was obvious evidence of difficulties 
in establishing and maintaining effective work and social 
relationships, these factors, alone, however, did not nearly 
approximate the criteria for a 50 percent rating or higher.  
See 38 C.F.R. § 4.7.  For example, the VA physician at the 
June 1995 examination assigned the veteran a Global 
Assessment of Functioning (GAF) score of 60 to 65.  A GAF of 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers), whereas a GAF 
of 50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition) at 
44-47.  The veteran's 30 percent disability rating reflected 
the fact that she experienced moderate psychiatric symptoms.  
It is not shown that she had symptomatology that was 
comparable with more serious impairment such as suicidal 
ideation or obsessional rituals.

It is not shown that her symptoms were considered serious 
before the January 1997 private hospital evaluation that was 
the basis for the increase to a 50 percent rating.  On 
admission to the hospital, her GAF score was 30 but on 
discharge it was 55.  The diagnosis was bipolar disorder, not 
otherwise specified, with psychotic features.  Her prognosis 
was listed as "guarded."  A July 1997 statement from her 
private treating physician recommended an increase in the 
dosage of Zoloft.  While the record shows that there were 
increased symptoms in January 1997, the assigned GAF score as 
well as clinical records before this period do not support 
the conclusion that the veteran had more than moderate 
impairment in her social or occupational functioning.

The Board also notes that while the new regulations 
pertaining to psychiatric disabilities are more specific in 
delineating manifestations and the old criteria were not, the 
Board is required to consider whether a higher evaluation is 
warranted under the old diagnostic criteria.  However, review 
of the record discloses no probative evidence that the 
veteran's service-connected PTSD was productive of more than 
moderate impairment, as defined by the criteria cited above.  
Therefore, the Board finds that application of the old 
diagnostic criteria would not help the veteran in obtaining a 
higher rating for her service-connected psychiatric 
disability.  38 C.F.R. § 4.7, Part 4, Diagnostic Code 9411 
(prior to November 7, 1996) before January 1997.  

The evidence establishes, therefore, that the date of the 
physician's statements in January 1997 is the earliest date 
that may be assigned for the assignment of a 50 percent 
evaluation.  Accordingly, the effective date of the award of 
a 50 percent evaluation for the psychiatric disability is 
properly January 7, 1997.

II.  Lumbosacral Strain

Service medical records relate that in May 1987 while on 
inactive duty for training the veteran strained her back 
while setting-up a tent.  A January 1988 radiographic report 
indicated that there was no significant space narrowing.  The 
examiner commented that there was a slight loss of normal 
lordosis of the lumbar spine, which may indicate muscle 
spasm.  He also indicated that "[t]here is definite evidence 
of fractures seen."  Based on inservice treatment, an 
October 1989 rating decision granted service connection for 
lumbosacral strain, and assigned a noncompensable disability 
rating under Diagnostic Code 5295, effective from November 
1988.  A September 1995 rating decision increased the 
disability evaluation to 10 percent disabling, effective from 
November 1993. 

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Id.  

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
10 percent evaluation when it is manifested by characteristic 
pain on motion.  A 20 percent rating is warranted if there is 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present with abnormal mobility on forced 
motion.  38 C.F.R. Part 4, Diagnostic Code 5295.

The Board finds that the current medical evidence, considered 
in relation to the appellant's medical history, does not 
support a rating in excess of 10 percent.  The record 
presents findings that most nearly reflect characteristic 
pain on motion, evaluated under Diagnostic Code 5295 as 10 
percent disabling.  I note that the most recent treatment 
records do not establish the presence of muscle spasm let 
alone loss of lateral spine motion.  

On VA examination in February 1994, the veteran complained of 
intermittent pain in the lower back that occasionally 
radiated to her legs.  She indicated that prolonged standing 
or sitting aggravated the pain.  She took Motrin for relief.  
On examination, there was pain on palpation of the vertebrae 
at the L5 level.  Importantly, she had full range of motion 
and the back was otherwise normal.   

The physical findings are similar to those noted on VA 
examination in June 1995.  The examiner noted that the 
veteran did not move in a manner that protected her back from 
motion.  There was normal lordosis.  She was able to bend 
forward until her fingers were at the tibial tubercle.  She 
straightened but did not reverse the lumbar lordosis.  
Extension was neutral with right and left bending to 10 
degrees.  There was normal symmetrical vertebral motion with 
no muscle spasm.  The Trendelenburg test was negative.  She 
walked with a normal gait and was able to heel and toe walk.  
She kneeled on the step stool and was able to bend forward 
and touch the floor.  She was able to bend forward to the 
extent that her fingertips were at the level of the knees and 
the step stool.  It was noted that she bent further on this 
exercise than she did on forward flexion.  X-rays revealed 
degenerative disc disease at the L5-S1 level  with spurring 
and narrow disc space.  The examiner reviewed the January 
1988 radiographic report that indicated the presence of 
fractures.  The examiner indicated that this was a 
typographical error and there was no evidence of fractures.  
It was also noted that the then current radiographic study 
failed to show any abnormalities.  The examiner went on to 
say that she did not feel that the veteran sustained any 
permanent impairment as a result of her injury in 1987 and 
there was no evidence of fractures.  The examiner also 
commented that any loss of lordosis was immaterial and did 
not demonstrate any pathology.  She indicated that it could 
be positional as well as anything else.    

VA outpatient records dated in May 1996 relate that the 
veteran sought treatment due to back pain.  On examination, 
there was no atrophy.  There was some decrease in sensation 
over the left thigh.  The reflexes were two plus.  Straight 
leg raising as well as the Patrick's test were negative.  She 
was given Naprosyn, Parafon Forte, and Darvon.  Later that 
month, she complained of back pain.  There was pain on 
forward flexion beyond 90 degrees.  There was no pain on 
extension or rotation of the spine.  The diagnostic 
impression was degenerative disc disease at the L5-S1 level 
with radicular pain.

VA outpatient records show that she voiced similar complaints 
in July 1996.  On examination, straight leg raising was 
negative and she had good range of motion.  In February 1997, 
she underwent electromyography, which was considered 
negative.  

July 1998 VA outpatient records reveal that she continued her 
complaints.  On straight leg raising, there was full range of 
motion with mild complaints of supine low back pain.  She had 
fairly good flexion with moderate decrease in extension.  
Rotation and lateral bending were within normal limits.  The 
manual muscle testing of the extremities was within normal 
limits.  There was no spine lateralization or deformities.  

A private medical report received in June 1999 indicates that 
studies were performed to rule out fractures.  Significantly, 
there was no evidence of fractures of the lumbar spine.  
There was evidence of disc thinning at the L5-S1 level.  

She underwent VA examination in April 1999.  The forward 
flexion was to 70 degrees, extension to 25 degrees and side 
bending was 35 degrees.  She was able to heel and toe walk 
well.  Sitting leverage test did not create trunk extension 
or cause radicular pain.  Supine leg raising was possible to 
60 degrees and horizontally to 0 degrees without back or leg 
pain.  Lasegue's maneuvers were negative bilaterally.  Heel 
to knee tests did not evoke back pain.  

At this examination, the physician commented that the extreme 
range of motion reported above, indicated the onset of the 
veteran's pain.  Further, the passive ranges of motion could 
not be obtained because of the veteran's complaint of pain.  
He indicated that the veteran was able to function within the 
limits of pain.  The veteran's functional limitation would 
vary as far as severity and frequency.  

While the veteran continues to complain of back pain it 
should be pointed out that the current diagnostic code takes 
into consideration painful motion.  I have taken into 
consideration the provisions of 38 C.F.R. § 4.40, which 
provide that the rating should reflect functional loss due to 
pain.  However, the recent VA records do not reflect an 
increase in physical manifestations including muscle spasm.  
Additionally, X-ray studies failed to reveal any 
abnormalities or defects that can be attributed to her 
service connected disability. 

I have also considered alternatively rating the veteran's 
back disability under Diagnostic Code 5292, for limitation of 
motion.  First, I note that Diagnostic Code 5295 includes 
limitation of motion in its rating criteria.  Therefore, the 
assignment of a separate rating for limitation of motion in 
addition to the 10 percent rating in effect under Diagnostic 
Code 5295 would be prohibited by 38 C.F.R. § 4.14.  But see 
Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran entitled to 
combine separate 10 percent ratings when none of the 
symptomatology is duplicative or overlapping, but rather is 
distinct and separate:  disfigurement, painful scars, and 
muscle damage resulting in functional limitation).

Diagnostic Code 5292 provides that limitation of motion of 
the lumbar spine is rated at 10 percent when slight, 20 
percent when moderate, and 40 percent when severe.  38 C.F.R. 
Part 4, § 4.71a, Code 5292.  As noted, the most recent 
findings indicate that the veteran had 70 degrees of flexion 
and extension to 25 degrees with otherwise normal range of 
motion.  These findings do not equate to moderate limitation 
of motion, as there remains a significant range of motion of 
the back, with apparently little limitation of rotation and 
extension, with only some limitation of forward flexion. 

After careful scrutiny of all of the medical records and 
evidence of record including her testimony regarding 
employment, I conclude that the current manifestations of the 
appellant's lumbosacral disability, which include pain with 
some limitation of motion, approximate the disability picture 
of characteristic pain on motion which calls for a 10 percent 
disability rating, and does not approach the level required 
for a 20 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

The Board considered whether the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321 was 
appropriate.  However, in this case, the evidence does not 
suggest that the veteran's disability produces such an 
exceptional or unusual disability picture as to render 
impractical the applicability of the regular schedular 
standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321.  This case 
does not present factors such as frequent periods of 
hospitalization or marked interference with employment.  

In regards to industrial impairment, at the April 1999 VA 
examination, the veteran reported that she is a social 
worker.  She indicated that she has chronic low back pain 
with an associated sense of numbness in the right leg.  On 
one or two occasions she had been unable to walk for five or 
seven days because of back discomfort.  While the veteran 
claims that this is related to her service-connected 
disability, a review of the records does not show that her 
problems resulted from her service-connected disability.  
Rather, the medical reports show that her non-service-
connected degenerative disc disease is apparently a primary 
factor in her current incapacitation.  As noted by the VA 
physician in the June 1995 examination, the veteran did not 
sustain any permanent injury as result of her inservice 
injury.  Although she now contends that her employment 
absences are related to her lumbosacral strain, she has not 
produced any documents from her place of employment 
implicating her service-connected back disability in any 
employment difficulties. 

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization.  
Although she has sought treatment for a painful back on 
occasions, this has not resulted in extensive treatment let 
alone hospitalization.  As discussed above, the medical 
evidence reveals that no more than a 10 percent disability 
evaluation is in order for the veteran's lumbosacral strain.  
Neither her statements nor the medical records indicate that 
the disability warrants the assignment of an extraschedular 
evaluation.


ORDER

Entitlement to an effective date earlier than January 7, 
1997, for the assignment of a 50 percent rating for PTSD is 
denied.

Entitlement to an increased evaluation for lumbosacral 
disorder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

